Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “permeated water after…membrane treatment” is grammatically confusing (permeated water resulting from…treatment” is suggested); 
“the resulting  permeated water after” lacks antecedent basis and is confusing (“permeated water resulting from the cation-removing treatment” is suggested); 
“wherein a measured value for the concentration of boron is used to regulate” is confusing and is unclear as to whether one or multiple measurements of boron concentration are encompassed, the phrase is also indefinite as to whether the regulation encompasses a positively recited method step or automatic or manual regulation responsive to the measuring, or may encompass subjective human operator decisions; 
in step (a1), “the above reverse osmosis treatment” lacks antecedent basis and is improper, simply “the reverse osmosis treatment is suggested; 
in steps (d1) and (e1), “the supply pressure” and “the reverse osmosis membrane” each lack antecedent basis, does “supply” refer to water not yet treated by the reverse osmosis membrane treatment, and “the…membrane” lacking antecedent basis, since “reverse osmosis treatment” does not specify there being exactly one reverse osmosis membrane used in the treatment; and, 
in step (e1), “when…should be changed is vague, indefinite and ambiguous, does actual membrane replacement occur which is responsive to a boron concentration measurement?
In claim 5, “the primary reverse osmosis membrane device” and “the secondary reverse osmosis membrane device” each lack antecedent basis, as claim 3 did not limit the membrane devices to being two or denote a primary and secondary device.
In claim 8, it is unclear whether “using the measured concentration of boron to regulate one or more treatment parameters constitutes one or more positively recited structural components of the boron-removing system, for automatic or manual regulation responsive to the measuring, or may encompass subjective human operator decisions; 
in step (a2), “the above reverse osmosis treatment” lacks antecedent basis and is improper, simply “the reverse osmosis treatment is suggested; 
in steps (d2) and (e2), “the supply pressure” and “the reverse osmosis membrane” each lack antecedent basis, does “supply” refer to water not yet treated by the reverse osmosis membrane treatment, and “the…membrane” lacking antecedent basis, since “reverse osmosis treatment” does not specify there being exactly one reverse osmosis membrane used in the treatment; and, 
in step (e2), “when…should be changed is vague, indefinite and ambiguous, does actual membrane replacement occur which is responsive to a boron concentration measurement?
In claim 9, “a subsystem” is vague and indefinite, does this component concern additional water treatment, or control components, or instead refer to components concerning storing or dispensing of the treated water.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tanabe et al patent 5,811,012 (Tanabe). 
For claim 8, Tanabe discloses: a boron-removing system for removing boron from water (column 1, lines 14-21 and 34-38 and column 3, lines 48-56), comprising: a reverse osmosis membrane device configured to treat the water (RO apparatus 5, column 9, lines 62-65); a cation-remover configured to treat water having permeated through the reverse osmosis membrane device (8/800, column 13, lines 45-67); and a boron analyzer configured to measure a concentration of boron in the water having been treated by the cation-remover (ICP-MS analyzer, column 14, lines 9-12).  
The claim limitation regarding use of the measured concentration of boron to regulate at least one of the following: reverse osmosis membrane treatment recovery rate, temperature or pH of the water to be treated, supply pressure of the water to be treated, such pressure being applied to a reverse osmosis membrane during the membrane treatment, and timing of changing of such membrane is deemed to be of little patentable weight, since the claim limitation merely concerns intended use and operation of the system, without recitation of corresponding system structure. 
The Tanabe system is deemed to be operable or capable of regulation of at least such supply pressure of the feed water to the reverse osmosis membrane in view of teaching in column 11, lines 14-19 of measurement or achieving of a given flowrate of the water.
For claim 9, Tanabe further discloses: a pre-treatment system comprising at least pre-treatment unit 1 (figure 17, column 9, lines 42-47) as well as a primary pure water system comprising the reverse osmosis treatment device 5 and cation exchanger or remover 8-800  
For claim 10, Tanabe discloses a method of measuring boron concentration in liquid, comprising: subjecting water to be treated (column 1, lines 14-21 and 34-38 and column 3, lines 48-56) to treatment by ion-removing treatment (8/800, column 13, lines 45-67) ; and 
measuring a concentration of boron in such treated water (ICP-MS analyzer, column 14, lines 9-12).
For claim 11, Tanabe also discloses: the water to be treated being permeated water after reverse osmosis treatment (RO apparatus 5, column 9, lines 62-65); and the ion-removing treatment being cation-removing treatment (8/800, column 13, lines 45-67).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al patent 5,811,012 (Tanabe) in view of Wilf et al PGPUBS Document US 2003/0230531 (Wilf). For the PGPUBS Document, paragraph numbers of the Description relied upon are denoted by “[ ]” symbols.
For independent claim 1, Tanabe discloses a method of removing boron, and other contaminants, from water to be treated (column 1, lines 14-21 and 34-38 and column 3, lines 48-56), comprising:  
subjecting the water to reverse osmosis membrane treatment (RO apparatus 5, column 9, lines 62-65); subjecting at least part of resulting permeated water to cation-removing treatment in mixed bed ion exchanger 8/800 (column 13, lines 45-67); and 
measuring a concentration of boron in the resulting permeated water after the cation-removing treatment with an ICP-MS analyzer (column 14, lines 9-12).
The claims differ from Tanabe by also requiring a measured value for the concentration of boron being used to regulate at least one of the following: reverse osmosis membrane treatment recovery rate, temperature or pH of the water to be treated, supply pressure of the water to be treated, such pressure being applied to a reverse osmosis membrane during the membrane treatment, and timing of changing of such membrane. 
Wilf teaches treatment of water to remove contaminants including boron, by reverse osmosis treatment and ion-exchange or ion-removing treatment, and also measuring a concentration of boron in permeated and treated water, and 
suggests the water temperature, pH and supply pressure being adjusted or regulated to a more optimal value, such that a measured value for the boron concentration is minimized, or so that a measured minimum measurement value of boron is achieved [0010, 0013, 0014, 0020]. 
Wilf teaches that concentration of boron and other contaminants are reduced by such temperature and pH regulation, and suggests that prior or preliminary measurements of boron concentrations at water treatment plants utilizing reverse osmosis or RO have been correlated with operating pH and temperatures to determine optimal removal of boron, such as at pH values between 8.5 and 9.5, temperatures between 45 and 110 degrees C and supply pressures of 800-1500 psi, more preferably of 900-1000 psi. [0010, 0014, 0020]. 
Wilf teaches that regulation of water temperature and pH to precise values of 23.4 degrees C and 9.24, precisely, results in a substantial decrease in measured boron concentration [0019], with at least the pH being automatically or controllably adjustable during operation [0011-0012].
Thus, it would have been obvious to one of ordinary skill in the water treatment art, to have supplemented the Tanabe method, with such adjustment or regulation of the water pH and temperature, as taught by Wilf, so that the concentration of boron and other contaminants are reduced to optimal values.
Wilf additionally or specifically teaches: 
the pH of the water being regulated to 9 or higher for claims 2 and 3 [see 0011]; 
multiple reverse osmosis membrane devices in series/parallel for the reverse osmosis membrane treatment including a high pressure reverse osmosis membrane device for claims 3 and 4 ([see 0013]); 
the membrane devices being in series, thus the flux per effective pressure through a primary one of the devices inherently being higher than that of a secondary one of the devices for claim 5 [0013, also see 0016 “the second pass system can be operated at lower pressures and use less energy”]; 
Tanabe further discloses: for claims 3-5, there being a plurality of membrane treatment devices (see Tanabe in the embodiment of figure 10 illustrating cartridge polishers, i.e. membrane filters, 111a and 111b in parallel, in combination with the cartridge polishers being in series with another ultrafiltration membrane apparatus 12 so as to provide additional boron removal and higher water quality generally, as well as a more continuous operation of membrane filtration as clarified in Example 8 spanning columns 15 and 16); and
for claim 6, preliminary treatment by cation-exchange treatment (in K-column 31, figures 5 and 17), followed by decarbonation treatment (in decarbonating column 32, figures 5 and 17, column 13, lines 42-51), 
prior to subjecting the water to be treated by reverse osmosis membrane treatment and the cation-exchange treatment forming a part of treatment by mixed-bed ion exchange (column 13, lines 47-50).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al patent 5,811,012 (Tanabe) in view of Wilf et al PGPUBS Document US 2003/0230531 (Wilf), as applied to claims 1-6 above, and further in view of Parsi patent 4,871,431.
For claim 7, Tanabe further discloses: the cation ion exchange device or cation remover being capable of regeneration (column 13, lines 61-64). Claim 7 further differs by requiring that the cation remover is of an electric regeneration-type cation remover. 
Parsi teaches a combination or mixed ion exchange system for water treatment such as for production of pure water (column 1, lines 7-17), including a cation-remover compartment 10 (column 4, lines 13-20). 
Parsi teaches the resins of the cation remover being operable for electrical regeneration by providing the compartments with electrodes and coupled to an external DC power supply (column 4, line 58-column 5, line 20). Parsi teaches attendant advantages of such regeneration enabling more continuous flow through the compartment, and thus through the water treatment system, thus enabling a more continuous operation. 
Thus, it would have been further obvious to the skilled artisan to have supplemented the method of Tanabe with such electrodes and power supply, to enable electrical regeneration of the cation remover, as taught by Parsi, for enabling more continuous flow through the compartment, and thus through the water treatment system, thus enabling a more continuous operation.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teaches additional types of detectors or analyzers for the presence of boron in water treatment systems for removing boron and other contaminants, such as by combinations of ion exchange and membrane filter treatment.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/27/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778